Citation Nr: 1805755	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for fibroids, claimed as uterus injury.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1982 to December 1982.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a February 2011 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  

In her substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  She was notified of her scheduled April 2017 hearing by letter in March 2017, but did not attend the hearing or subsequently request a new hearing.  Her hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran's back disability occurred in active service.

2.  The evidence does not establish that the Veteran's right shoulder disability occurred in active service.

3.  The evidence does not establish that the Veteran's uterine fibroids occurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability are not met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for service connection for a  right shoulder disability are not met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  
3.  The criteria for service connection for uterine fibroids are not met.  38 U.S.C. §§ 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

A standard July 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The VA's duty to assist has been met.  The VA obtained the Veteran's service treatment records and post-service private treatment records.  

The VA's duty to provide a VA examination is not triggered in this case.  In determining whether VA's duty to assist requires a VA medical examination or medical opinion, four factors are for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As further discussed below, the evidence of record does not establish that the Veteran's claimed disabilities manifested during service or are related to service.  As such, a VA examination or opinion as to the issues raised on appeal is not necessary.

II.  Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. § 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Where the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, service connection may be established by a continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b) (2017).  The presumption relating to a continuity of symptomatology can be used only in cases involving conditions recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  The Board can weigh the lay testimony and make a determination as to whether the lay testimony supports a finding of in-service incurrence or continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Contentions

The Veteran claims entitlement to service connection for a back disability, a right shoulder disability, and an injury to her uterus.  Specifically she asserts that she injured her back, right shoulder, and uterus in a fall down the stairs during service.



A.  Back Disability

The Veteran's service treatment records are silent for complaints or treatments related to her back.  The service treatment records indicate the Veteran fell down the stairs while in service; however, the Veteran only alleged a head injury and her physical examination revealed no hematomas or open wounds related to her back.  The service treatment records also noted inconsistencies in the Veteran's report regarding her fall.  In November 1982 she reported back pain, but that pain was attributed to Braxton-Hicks contractions related to her pregnancy.  At her separation November 1982 examination, the Veteran did not report any abnormalities of her back and none were indicated.  

The Veteran's post-service medical records show that she received a diagnosis of a back strain in March 2007.  The treatment notes state that the Veteran reported injuring her back by lifting her grandson.  

Thus, the evidence does not establish an in-service injury or event.  The Board concludes that the service treatment records reflecting no in-service back injury, related to an in-service fall or otherwise, are more probative than the Veteran's later contradictory reports that she injured her back in an in-service fall.  Moreover, the first indication of a back disorder was not until 2007, approximately 25 years after her separation from service.  Further weighing against the claim is that the post-service back strain was related to a post-service event, lifting her grandson.  Although the Veteran may sincerely believe that her back disability is related to her military service, she is not competent to opine as to etiology or diagnosis.  As the preponderance of the evidence weighs against her claim, the Board finds that service connection for a back disability is not warranted.  

B.  Right Shoulder Disability

The Veteran's service treatment records are silent for complaints or treatments related to her right shoulder.  As stated, the service treatment records indicate the Veteran fell down the stairs while in service; however, the Veteran only alleged a head injury and her physical examination revealed no hematomas or open wounds related to her right shoulder.  At her separation November 1982 examination, the Veteran did not report any abnormalities of her right shoulder and none were indicated.  
The Veteran's post-service medical records show the Veteran underwent an MRI in August 2011, which revealed a degenerated supraspinatus tendon with a large intrasubstance tear anterior and arthritic change to the acromioclavicular joint without extensive spurring. 

The Veteran's diagnosis notes arthritic change; arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  In order for presumptive service connection for arthritis, the evidence must show that it manifested to a degree of 10 percent or more within a year from the Veteran's date of separation or the evidence must show continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither a compensable rating within a year of separation nor continuity of symptomology is present in this case.  

Service treatment records from the Veteran's time of service are silent for any complaints or treatments related to a right shoulder injury.  Similar to the above, the Board concludes that the service treatment records reflecting no in-service right shoulder injury, related to an in-service fall or otherwise, are more probative than the Veteran's later contradictory reports that she injured her right shoulder in an in-service fall.  The Veteran's post-service treatment records do not contain any diagnosis or treatment for a right shoulder injury or arthritis until August 2011, which is decades after her separation from active service.  As such, there is no evidence to establish the Veteran's shoulder disorder occurred within service or within a year of separation from service.  Therefore, service connection for a right shoulder disability is not warranted.

C.  Uterine Fibroids, Claimed as Uterus Injury

The Veteran's service treatment records reflect that the Veteran was pregnant during her service, and her DD214 shows that the Veteran was discharged from active service due to pregnancy.  Treatments related to the Veteran's pregnancy are reflected throughout the service treatment records.  In July 1982, the Veteran's service treatment records reveal an incident where the Veteran alleged being kicked in the abdomen and having lower abdominal pain and uterine cramping.  She was noted at the time to be pregnant.  At a subsequent emergency room visit that September, the Veteran reported that she had fallen from a tree in July; however, the treatment record noted that this was inconsistent with the medical records noting she reported being kicked in the abdomen.  Additionally, at the September emergency room visit she denied having uterine pain or cramping.  At her separation November 1982 examination, the Veteran did not report any abnormalities of her uterus and none were indicated.  

The record reflects a diagnosis of uterine fibroids in 2009.  

Based on review of all the evidence, the Board finds that the preponderance of the evidence is against a finding that there is a relationship between the Veteran's military service and her development of uterine fibroids after service.  There is no competent evidence linking the Veteran's in-service finding of uterine cramping while pregnant to her post-service development of uterine fibroids, made approximately 27 years after her separation from service.  Similar to the above, the Board concludes that the service treatment records reflecting no in-service uterine disability, related to an in-service fall or otherwise, are more probative than the Veteran's later contradictory reports that she injured her uterus in an in-service fall.  Although the Veteran may sincerely believe that her uterine fibroids are related to her military service, she is not competent to opine as to etiology or diagnosis.  Therefore, the preponderance of the evidence is against the claim and service connection is not warranted.  


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for uterine fibroids, claimed as a uterus injury, is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


